Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
	The following FINAL Office Action is in response to Applicant’s filed on 12/15/2020

Status of Claims 
	Claim(s) 1-2, 5-13, and 16-20 are pending and have been rejected as follows. Claim(s) 21 and 22 are withdrawn.

Response to Arguments – 101 rejection
	Applicant’s arguments in regards to the previously applied 101 rejection have been fully considered but are not deemed persuasive.
	
	Applicant argues that the claims satisfy Step 2A of the Alice/Mayo framework as they are not directed towards an abstract idea.
	Examiner disagrees as the steps of the independent claims recite actions that facilitate the configuration of an in-person event, followed by a verification of an individual attending based Alice/Mayo framework, any additional elements are listed and were seen to be recited in a generic manner such that individually or as an ordered pair they were either examples of merely adding the word “apply it” to the judicial exception or insignificant extra solution activity.

	Applicant argues that even should the claims be directed towards an abstract idea, they recite significantly more than any abstract idea.
	Examiner disagrees. The independent claims recite additional elements that when viewed in light of applicant’s specification, are seen to be generically recited and thus, when seen in combination with the abstract idea, do not recite a meaningful limitation or improvement. Instead the additional elements are at best either examples of merely adding the word “apply it to the judicial exception or are insignificant extra solution activity that is further seen as well understood or conventional in the art. Therefore the claims are not eligible under U.S.C. 101. Further specification regarding this determination can be seen in the 101 rejection below.

Response to Arguments – 103 Rejection
	Applicant’s arguments in regards to the previously applied prior art rejection has been fully considered but are not deemed persuasive.

	Applicant argues that the art of Heiferman, Lee and Digilov do not recite the elements in the newly amended independent claims.


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-2, 5-13, and 16-20 and is/are rejected under 35 U.S.C. 101 because the claimed invention is/are directed towards a judicial exception (i.e. law of nature, natural - phenomenon, or an abstract idea) without significantly more.

	Claim(s) 1-2, 5-13, and 16-20 are directed to actions that facilitate a method for the organization of an in person event, and determining the attendance of an individual at the event based on a location of the event and the individual. This organization falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain Methods of Organizing Human Activity and Mental Process). These claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea).
Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claim 1 is directed towards a method comprising at least one step, Claim 12 is directed towards a computing device 
Under Step 2A, Prong One, it is seen whether or not the claims recite any abstract ideas. Regarding representative Independent claims 1, 12, and 19, the claims sets forth the method for organizing an in person event and determining the attendance of an individual at the event based on a location of the event and the individual which recites organizing human activity in the following limitations:
…configuration of an in person event
Selecting a location for the in person event
Selecting a range threshold for the selected location of the in person event
Receiving a start indication indicating a start to the in person event
Sending a starting prompt [to an attendee] upon receiving the start indication
Receiving a join response…associated with a first attendee in response to the starting prompt
Determining whether a location of the [attendee] indicated in the join response satisfies the range threshold
Determining, whether the first attendee attended or is attending the in person event based at least in part on the location…indicated in the join response relative to the location of the in person event.
Under Step 2A, Prong Two it must be considered whether the claims are “directed to” an abstract idea. That is, whether the claims not only recite an abstract idea but, when considered as 
One or more processors
One or more mobile devices
A user interface
Memory
A non-transitory computer-readable medium storing instructions
These additional elements considered both as a whole or in combination do no more than recite elements that are mere instructions to apply the exception to implement the abstract idea (“apply it”) on a computer (See MPEP 2106.05(f)) or are insignificant extra-solution activity (See MPEP 2106.05(g)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies required to implement the invention (emphasis added).
	Support for this determination can be found in paragraph(s) 81, 86, and 87.
Under Step 2B, eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e. whether any additional elements or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05) as explained with respect to Step 2A, Prong Two, there are several additional elements. Mere instructions to apply an exception cannot provide an inventive concept (MPEP 2106.05(f)). Additionally, instructions that are mere data gathering recite insignificant extra-solution activity (See MPEP 2106.05(g). Further, these insignificant extra-solution activity is also seen to be well understood routine or conventional activity, specifically that of receiving or transmitting data over a network (See MPEP 2106.05(d)(II)). Claims that amount to nothing more than 
	Dependent claims 2, 5-11, 13, and 16-18, and 20 merely recite further narrowing of the abstract idea and therefore are also ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 8, 12-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiferman (US 2013/0263020 Al) in view of Lee (US 2018/0146343 Al) and Digilov (US 2017/0099361 Al).

Claims 1, 12, and 19 –
	Heiferman discloses the following:
A computing device configured for enhanced safety and/or training compliance in computer systems, comprising: one or more processors; memory in electronic communication with the one or more processors, wherein the memory stores computer executable instructions that when executed by the one or more processors cause the one or more processors to perform the steps of: (Heiferman: Paragraph 276, " ... may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor. .. computer readable medium executing one or more machines ... ")
A computer-program product for enhanced safety and/or training compliance in computer systems, the computer-program product comprising a non-transitory computer-readable medium storing instructions thereon, the instructions being executable by one or more processor to perform the steps of: (Heiferman: 
Generating, a user interface to enable configuration of an in-person event; (Heiferman; Paragraph 42, "...receiving, from at least one first organizer of at least one first meeting group, a request to create a first in-person event associated with at least one first activity...")
Selecting, a location for the in-person event; (Heiferman: Paragraph 122, “... the organizer may simply choose a venue for gathering ... "; Paragraph 141, "It may thus be said that the scheduling of the in­person gathering includes selecting the venue ... ") The examiner interprets the venue to be equivalent to a location.
Heiferman does not disclose the following, however, Lee teaches the limitations below:
Selecting, via the one or more processors, a range threshold for the selected location of the in-person event; and (Lee: Paragraph 62, " ... the electronic device may obtain information about the presence determination area and the boundary area of the presence determination are from a certain server manually by the user or automatically...")
Determining whether a location of the mobile device indicated in the join response satisfies the range threshold (Lee: Paragraph 78, " ... if there is predetermined information corresponding to the presence determination area, and if the user is detected within the presence determination area ... ")
Determining, whether the first attendee attended or is attending the in-person event based at least in part on the location of the mobile device indicated in the 

Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Heiferman’s “method”, as described above, to include location detecting and determination of  in view of Lee by combining the location of the in person event taught by Heiferman with the device locating methods taught by Lee in the same field of determining attendance within a specified location and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lee (Lee: Paragraph 7, " ... there is a problem of inaccuracy in detecting the user's location in a certain space ... "; Paragraph 8, " ... example methods and apparatuses for detecting, without requiring additional equipment, whether a user is located in a specific space). the results of the combination were predictable, i.e. explanation of obvious limitation/element if necessary, (MPEP 2143 A).
	Heiferman in view of Lee does not teach the following, however, Digilov discloses the following:
Receiving a start indication indicating a start to the in-person event. (Digilov: Paragraph 89, “... User may click on "Start New Meeting" on his own personal device ... ")
Sending a starting prompt to one or more mobile devices upon receiving the start indication, wherein the starting prompt includes at least one of a join button ad a 
Receiving a join response from a mobile device associated with a first attendee in response to the starting prompt (Digilov: Paragraph 50, " ... a message can be displayed on the paired personal device containing a selectable option to join a meeting ... the user joins a meeting, her device can receive content pertaining to the meeting ... such a user can be required to enter a security code and/or an authentication code ... ")

Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Heiferman in view of Lee’s “method”, as described above, to include the meeting starting a joining methods of  in view of Digilov by combining the location of the in person event taught by Heiferman with the meeting conduction methods taught by Digilov in the same field organizing the joining and attendance of a meeting and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Digilov (Digilov: Paragraph 3, " ... that allow users in the same and/or different locations to see, hear, and interact with each other in real time ... ")  the results of the combination were predictable, i.e. explanation of obvious limitation/element if necessary, (MPEP 2143 A).


Claim 2, 13, and 20 –
	Heiferman in view of Lee and further in view of Digilov teach the limitations of claims 1, 12, and 19
	Heiferman in view of Lee do not teach the following, however, Digilov discloses the following:
Receiving the start indication based at least in part on a scheduled start of the in­person event or receiving the start indication from an administrator of the in­person event, or both. (Digilov: Paragraph 89, "...User may click on "Start New Meeting" on his own personal device ... ")

Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Heiferman in view of Lee’s “method”, as described above, to include the meeting starting a joining methods of  in view of Digilov by combining the location of the in person event taught by Heiferman with the meeting conduction methods taught by Digilov in the same field organizing the joining and attendance of a meeting and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Digilov (Digilov: Paragraph 3, " ... that allow users in the same and/or different locations to see, hear, and interact with each other in real time ... ")  the results of the combination were predictable, i.e. explanation of obvious limitation/element if necessary, (MPEP 2143 A).


Claim 5, and 16 –
	Heiferman in view of Lee and Digilov teach the limitations of claims 1 and 12.
	Heiferman does not teach the marking of attendance based on a device location, however, Lee discloses:
Marking the first attendee as being present at the in-person event based at least in part ... and determining the location of the mobile device associated with the first attendee satisfies the range threshold. (Lee: Paragraph 75, " ... an office having a large space may require a first presence determination area ... may further require second presence determination areas each of which is used for detecting whether the user is present of not ... " Paragraph 155, " ... if the user's location is not corrected depending on whether the user can move when determining whether the user is present of not in the presence determination area ... ")

Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Heiferman’s “method”, as described above, to include location detecting and determination of  in view of Lee by combining the location of the in person event taught by Heiferman with the device locating methods taught by Lee in the same field of determining attendance within a specified location and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lee (Lee: Paragraph 7, " ... there is a problem of inaccuracy in detecting the user's location in a certain space ... "; Paragraph 8, " ... example methods and apparatuses for detecting, without requiring additional equipment, whether a user is located in a 
Heiferman in view of Lee does not teach the receiving of a join response, however, Digilov teaches the following:
... on receiving the join response ... (Digilov: Paragraph 50, " ... a message can be displayed on the paired personal device containing a selectable option to join a meeting ... the user joins a meeting, her device can receive content pertaining to the meeting ... such a user can be required to enter a security code and/or an authentication code ... ")

Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Heiferman in view of Lee’s “method”, as described above, to include the meeting starting a joining methods of  in view of Digilov by combining the location of the in person event taught by Heiferman with the meeting conduction methods taught by Digilov in the same field organizing the joining and attendance of a meeting and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Digilov (Digilov: Paragraph 3, " ... that allow users in the same and/or different locations to see, hear, and interact with each other in real time ... ")  the results of the combination were predictable, i.e. explanation of obvious limitation/element if necessary, (MPEP 2143 A).


Claim 6 –
	Heiferman in view of Lee and Digilov teach the limitations of claim 1
	Heiferman does not teach the marking of attendance based on a device location, however, Lee discloses:
Wherein the location of the mobile device is determined by at least one of a global positioning system (GPS), local positioning system (LPS), indoor positioning system (IPS), wireless positioning system (WPS), and short range wireless positioning system, or any combination thereof. (Lee: Paragraph 166, " ... in case of using an indoor positioning technique ... ")

Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Heiferman’s “method”, as described above, to include location detecting and determination of  in view of Lee by combining the location of the in person event taught by Heiferman with the device locating methods taught by Lee in the same field of determining attendance within a specified location and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lee (Lee: Paragraph 7, " ... there is a problem of inaccuracy in detecting the user's location in a certain space ... "; Paragraph 8, " ... example methods and apparatuses for detecting, without requiring additional equipment, whether a user is located in a specific space). the results of the combination were predictable, i.e. explanation of obvious limitation/element if necessary, (MPEP 2143 A).

Claim 8, and 18 –
	Heiferman in view of Lee and Digilov teach the limitations of claims 1-2 and 12-13
	Heiferman in view of Lee dos not teach the running of a meeting, however, Digilov teaches the following:
Sending an intermediary prompt to each mobile device that joins the in-person event, the intermediary prompt being sent any time after the start of the in-person event up to an end of the in-person event, wherein a response to the intermediary prompt indicates the attendee remains at the in-person event, participates in the in-person event, or both. (Digilov: Paragraph 89, " ... to invite users to join the meeting ... may send a request to users ... to join the meeting ... users may click on buttons ... ")

Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Heiferman in view of Lee’s “method”, as described above, to include the meeting starting a joining methods of  in view of Digilov by combining the location of the in person event taught by Heiferman with the meeting conduction methods taught by Digilov in the same field organizing the joining and attendance of a meeting and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Digilov (Digilov: Paragraph 3, " ... that allow users in the same and/or different locations to see, hear, and interact with each other in real time ... ")  the results of the combination were predictable, i.e. explanation of obvious limitation/element if necessary, (MPEP 2143 A).
Claim 9 –
	Heiferman in view of Lee and Digilov teach the limitations of claim 1
	Heiferman does not teach the following, however, Lee teaches:
Wherein the range threshold indicates at least a central location and a distance from the central location. (Lee: Paragraph 13, " ... by using information about a boundary area of a predefined presence determination area store in the memory ... " Paragraph 240, " ... may be defined as one presence determination area ... applied to both a physically distinguishable region and physically undistinguishable region ... the presence determination area may be define together with the thickness of the boundary area may be set ... ")

Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Heiferman’s “method”, as described above, to include location detecting and determination of  in view of Lee by combining the location of the in person event taught by Heiferman with the device locating methods taught by Lee in the same field of determining attendance within a specified location and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lee (Lee: Paragraph 7, " ... there is a problem of inaccuracy in detecting the user's location in a certain space ... "; Paragraph 8, " ... example methods and apparatuses for detecting, without requiring additional equipment, whether a user is located in a specific space). the results of the combination were predictable, i.e. explanation of obvious limitation/element if necessary, (MPEP 2143 A).
Claim 10 –
	Heiferman in view of Lee and Digilov teach the limitations of claim 1
	Heiferman further discloses:
Wherein the location of the in-person event includes at least one of a physical address of the location of the in-person event, coordinates of the location of the in-person event, a pinpoint on mapping software of the location of the in-person event, or any combination thereof. (Heiferman: Paragraph 166, " ... may provide information associated with the venue, such as location information, whether the venue is private ... a detail page with address and organizer specific descriptions or tags ... ")

Claim 11 –
	Heiferman in view of Lee and Digilov teach the limitations of claim 1
	Heiferman further discloses:
Wherein configuration of the in-person event includes configuring at least one of a start time, an end time, a duration, a date, a topic, an assigned speaker, and the location of the in-person training, or any combination thereof. (Heiferman: Paragraph 24, " ... begin with a predetermined meeting location, date, and time ... "; Paragraph 102, " ... where the promoter uses the container to create and bound certain aspects of the events ... time of the events ... ")

Claim(s) 7, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiferman (US 2013/0263020 Al) in view of Lee (US 2018/0146343 Al), Digilov (US 2017/0099361 Al) and Nurmi (US 2007/0250366 Al).

Claims 7 and 17 –
	Heiferman in view of Lee and Digilov teach the limitations of claims 1 and 12
	Heiferman in view of Lee and Digilov do not teach of a decline response, however, Nurmi teaches the following:
Receiving a decline response to the starting prompt from a mobile device associated with a second attendee; and marking the second attendee as not attending the in-person event or removing a registration of the second attendee for the in-person event, or both. (Nurmi: Paragraph 14, " ... meetings may be both in­person and teleconferenced ... "; Paragraph 15, " ... the invitee has indicated that he declines to attend the remaining portion ... ")

Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Heiferman in view of Lee and Digilov’s “method”, as described above, to include the meeting starting a joining methods of  in view of Nurmi by combining the conduction of in person events by Digilov with the meeting conduction methods taught by Nurmi in the same field organizing the joining and attendance of a meeting and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Nurmi (Nurmi: Paragraph 13, " ... .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407.  The examiner can normally be reached on Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624